Debra Norton, Director State Board of Cosmetology 1515 West Seventh Street Room 400 Little Rock, Arkansas  72201-3988
Dear Ms. Norton:
This is in response to your request for an opinion regarding the board members' receipt of fifty dollars ($50.00)" . . . for each day's actual attendance at board meetings," pursuant to Arkansas Code of 1987 Annotated 17-23-201(e).  You have asked what constitutes a "board meeting" for purposes of the Cosmetology Act. You indicate that a question has arisen in this regard with respect to the board member's receipt of the per diem when conducting examinations.
A.C.A. 17-23-201(e) offers no specific guidance in determining what constitutes a "board meeting" for purposes of that provision. We are therefore unable to offer a definition in this instance that will be controlling when applied to each factual setting.  It may, however, be concluded as a general matter that this extends to meetings that are scheduled pursuant to statute.
The question in this instance is asked in the specific context of examinations conducted by the board members pursuant to A.C.A.17-23-206, which states as follows under subsection (a):
   The board shall hold meetings for the examination of applicants for registration and licensing under this chapter at least four (4) times a year at the capital city.  The board may hold other meetings for examination of applicants for registration and licensing or for the transaction of such business as may be necessary.
It therefore seems clear that the "board meetings" referenced under 17-23-201(e) include those meetings that are held in accordance with 17-23-206(a), and specifically "meetings for the examination of applicants for registration and licensing."  It is therefore my opinion that board members are entitled to the fifty dollars ($50.00) for attending the meetings required under17-23-201(a) for the examination of applicants.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.